Citation Nr: 0610158	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chronic cervical 
disorder to include degenerative disc disease, 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1942 to November 
1945.  His service during World War II was in both Atlantic 
and Pacific Theaters.  He was a participant in battles and 
campaigns at Naples-Foggia, Roma-Arno, and the Aleutian 
Islands.  His awards and decorations included a CIB.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

Service connection is currently in effect for the following: 
ankylosis of the left elbow with traumatic arthritis, rated 
as 30 percent disabling since 1949; bilateral hearing loss, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; arthritis of the left shoulder, rated as 
noncompensably disabling from September 25, 2002, and rated 
as 20 percent disabling from October 21, 2003; degenerative 
changes of the left hand, rated as noncompensably disabling 
from February 12, 2003; and malaria and scar of the left 
knee, each rated as noncompensably disabling.  

The above cited actions taken by the RO with regard to the 
left hand and left shoulder were during the course of the 
current appeal; those issues are no longer part of the 
current appeal.  However, the veteran is, of course, free at 
any time to open a claim for increased compensation with 
regard to those and any other issues if he has evidence to 
support his allegations in that regard.

On April 4, 2006, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance the case on the docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The issue #2 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the appellate issue #1 at this time.

2.  The veteran was subjected to combat during World War II.

3.  The veteran does not now exhibit an acquired psychiatric 
disorder to include PTSD which is of service origin.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is not the 
result of service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  

Evidentiary development that has been undertaken in this case 
by VA.  The veteran has indicated that he is aware of what is 
required in the way of evidence and that nothing further is 
known to exist which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran.  At some time in the future, should 
the veteran feel that he had evidence to support his 
allegation that he has an acquired psychiatric disability of 
service origin, he is free to reopen his claim in that regard 
at that time. 

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The law, however, recognizes the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, and Caluza v. Brown, op. 
cit.  (holding that credibility can be impeached generally by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character). 

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The probative value of the conflicting opinions as evidence 
upon which to accept or reject the service connection claim 
must be determined.  The Court has stated that in evaluating 
the probative value of medical evidence:

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, op. cit.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran had active service from June 1942 to November 
1945.  His service during World War II was in both Atlantic 
and Pacific Theaters.  He was a participant in battles and 
campaigns at Naples-Foggia, Roma-Arno, and the Aleutian 
Islands.  His awards and decorations included a CIB.

Clinical records since a VA examination in 1949 show no 
evidence of an acquired psychiatric disorder or diagnosis 
thereof including PTSD.

On special psychiatric examination undertaken at request of 
VA in November 2002, it was reported that the then 85 year 
old veteran said that, sometimes, he would have dreams where 
he saw Germans coming out of a fog or snow, but other than 
that, he was not disturbed by it.  He only slept two hours a 
night and something or another would awaken him after that.  
He said he felt very lonesome but he was not feeling sorry 
for himself.  He said he felt he was lucky to be here.  In 
addition to his various service-connected problems, he also 
had a history of prostate cancer now in remission, and had 
had bilateral cataract surgery.  His mental health 
examination was entirely within normal limits.  The examiner 
concluded that he had no major mental disorder.
Analysis

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); and Anglin v. West, and 
Cohen v Brown, op. cit.

In this case, the veteran fulfills only the second of the 
above three mandatory criteria.  The nature of his service 
indeed indicates that he was subject to stress and the Board 
readily acknowledges this.  In fact, he was also injured and 
his service-related disabilities render him considerably 
disabled, as noted above.   

The veteran argues that he was subjected to harsh conditions 
of combat and that no one could come out of such an 
experience unscathed from a mental health standpoint.  There 
is considerable substantive merit to this allegation.  

Nonetheless, the issue here is not whether the veteran had 
honorable service for which he received recognition of his 
actions in combat, which can readily be stipulated, and/or 
whether his experiences had an impact on him, but whether he 
has an acquired psychiatric problem as a result.  

Many veterans may have been significantly impacted by their 
various service experiences, but that is not tantamount to 
having an acquired psychiatric disorder for which service 
connection might be warranted. 

In this case, a review of the clinical evidence reflects no 
sign of an acquired psychiatric disorder including PTSD, let 
alone one of service origin.  The only one who has diagnosed 
such is the veteran and he is not qualified to do so.  See 
Espiritu, op. cit.  

That is not to say that the veteran remains unaffected by his 
service experiences.  It is only sufficient to conclude that 
there is no acquired psychiatric disorder for which service 
connection would be appropriate.  A doubt is not raised to be 
resolved in this case.



ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is denied.


REMAND

Service connection is currently in effect for the following: 
ankylosis of the left elbow with traumatic arthritis, rated 
as 30 percent disabling since 1949; bilateral hearing loss, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; arthritis of the left shoulder, rated as 
noncompensably disabling from September 25, 2002 and rated as 
20 percent disabling from October 21, 2003; degenerative 
changes of the left hand, rated as noncompensably disabling 
from February 12, 2003; and for malaria and scar of the left 
knee, each rated as nonconpensably disabling.  

A remaining pending appellate issue is whether the veteran's 
current cervical problems are in any way related to service 
and/or service-connected disability.

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability. Id.

A recent VA examination was undertaken at which time the 
physician opined that there was no likely relationship 
between the veteran's cervical problems and his service 
connected left elbow.  However, in the interim, service 
connection has also been granted for the left shoulder.  

A review of the clinical evidence of record reflects that 
many of the complaints and clinical findings associated with 
his cervical disability are virtually indistinguishable 
anatomically and symptomatically from his left shoulder, 
including scapula.

Accordingly, the Board finds that an additional medical 
opinion is required to assure that the veteran has been 
afforded all due process in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has further evidence with 
regard to his cervical disability and how 
it may relate to other service-connected 
problems, he should submit it.  The RO 
should assist as required.

2.  The case should be forwarded to a VA 
physician for an opinion as to whether it 
is at least as likely or not that the 
veteran's current cervical complaints are 
associable with, impacted by or 
distinguishable from his other service 
connected disabilities including but not 
limited to that involving his left 
shoulder.  All evidence should be made 
available to the physician prior to the 
evaluation.  The examiner should annotate 
the opinion to the evidence of record. 

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be prepared and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for further appellate view.  The 
veteran need do nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


